Citation Nr: 1141288	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-36 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability (claimed as secondary to service-connected left knee disability).

2.  Entitlement to service connection for low back disability (claimed as secondary to service-connected left knee disability).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Army from July 1982 to May 1986, and from December 2003 to December 2009.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim to reopen the matter of service connection for sleep apnea and denied claims for service connection for right knee disorder and low back strain.

It is noted that the application to reopen the claim for service connection for sleep apnea was denied by the RO denied in April 2006 as new and material evidence had not been submitted to reopen.  Subsequently, in October 2008, the RO determined that new and material evidence had been submitted and, thus, reopened the claim; however, after de novo review, the claim remained denied.

In July 2011, the appellant and his spouse testified before the undersigned Acting Veterans Law Judge (VLJ).  At that time, the appellant withdrew his appeal of the claim for an increased evaluation for the left knee.  A copy of the transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The appellant argues that he has right knee and low back disability secondary to service-connected left knee disability.  He further argues that he has sleep apnea related to service, and secondary to service-connected PTSD.

The record shows that the appellant is service-connected for left knee disability, that he currently has a right knee disability, and that he has not been notified of the information or evidence necessary to substantiate a claim on a secondary basis.  It further shows a diagnosis for sleep apnea and that service-connection was established for PTSD during the appeal period.  See Private Medical Report (CNS Sleep Disorder Center) dated April 2007; Rating Decision dated April 2007.  Medical evidence linking the claimed disorders to service or service-connected disability has not been presented.  The appellant testified at his Board hearing that no one has told him that there is a connection between his disorders and service or service-connected disability.

The Board observes that service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

In this case, remand is required as the appellant has not been given proper notice of the evidence or information necessary to establish entitlement to the benefit sought.  Although the RO provided the appellant with generic notice in May 2005, this letter did not include notice on how to establish service connection on a secondary basis.

In regard to notice deficiencies, the Board further observes that notice has not been given to the appellant that the RO was unsuccessful in obtaining medical records from Dr. Wakin.  The record shows that Dr. Wakin responded to two requests for information/records, stating that the appellant had never been seen in his office.  Although the RO notified the appellant that it was his responsibility to provide private medical records and that a request for records from Dr. Wakin had been made, the RO did not follow-up with notice that records had not been obtained.

Also, remand is required because a VA examination and opinion is necessary to ascertain whether the claimed disorders are proximately due to or aggravated by service-connected disability.  The Board observes that the appellant has not been afforded a VA examination in this matter, and that the appellant believes such an examination would substantiate his claim.  Additionally, a VA examination is required where there is an indication that a current disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

Finally, as the appellant's claims are being remanded for further development, the Board believes that there may be outstanding VA treatment records that have not been associated with the claims file.  Indeed, the most recent VA records associated with the claims file are from December 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:
Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The RO/AMC should obtain VA treatment records dated since December 2010.

2.  The RO/AMC should provide the appellant with VCAA notice on the evidence or information necessary to establish service connection, including on a secondary basis, and of any outstanding medical evidence that could not be obtained, including the medical records of Dr. Wakin.

3.  The appellant should be afforded a VA examination to ascertain whether any currently shown right knee, low back, and/or sleep apnea disorder is attributable to service or service-connected disability.  The claims file should be available for review.  It is noted that aggravation means a permanent increase in the severity of the underlying disability beyond its natural progression.

* In regard to the right knee and low back, the examiner should specifically address whether any currently shown disorder of the right knee or low back is proximately due to or aggravated by the appellant's service-connected left knee disability.

* In regard to sleep apnea, the examiner should specifically address whether any currently shown disorder is proximately due to or aggravated by the appellant's service-connected PTSD.

The examiner may state his/her medical opinions in terms of likelihood (likely, unlikely, at least as likely as not).
(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.).

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he/she relied upon in reaching his/her conclusion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

